Exhibit 10.1

Execution Version

 

BANK OF AMERICA, N.A.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

One Bryant Park

New York, New York 10036

  

BNP PARIBAS

BNP PARIBAS SECURITIES CORP.

787 Seventh Avenue

New York, New York 10019

October 23, 2017

International Paper Company

6400 Poplar Avenue

Memphis, Tennessee 38197

Attention: Mr. Errol Harris

Project Gazelle -

Commitment Letter

Ladies and Gentlemen:

You have advised Bank of America, N.A. (“Bank of America”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated (together with its designated affiliates,
“MLPFS”), BNP Paribas (“BNP” and, together with Bank of America, the “Initial
Lenders”) and BNP Paribas Securities Corp. (together with its designated
affiliates, “BNPPSC” and Bank of America, MLPFS, BNP and BNPPSC, collectively,
the “Commitment Parties,” “we” or “us”) that International Paper Company, a New
York corporation (the “Initial Borrower” or “you”), proposes to effect the
transactions described on Annex I hereto. Capitalized terms used in this
Commitment Letter (as defined below) without definition have the meanings given
to them in the annexes hereto. All references to “dollars” or “$” in this letter
agreement and the annexes hereto (collectively, this “Commitment Letter”) are
references to United States dollars.

 

  1. Commitments.

In connection with the Transactions, (a) Bank of America is pleased to advise
you of its commitment to provide 55% of the principal amount of the Initial
Facility, and (b) BNP is pleased to advise you of its commitment to provide 45%
of the principal amount of the Initial Facility, in each case upon the terms and
subject to the conditions set forth or referred to in this Commitment Letter
(the “Commitments”). The Commitments of the Initial Lenders are several and not
joint.

 

  2. Syndication.

You have requested that MLPFS and BNPPSC agree to structure, arrange and
syndicate the Facility. It is agreed that MLPFS and BNPPSC will act as joint
lead arrangers and bookmanagers (in such capacity, the “Arrangers”) for the
Facility and, in consultation with you, will manage the syndication of the
Facility, and will, in such capacities, perform the duties and exercise the
authority customarily associated with such roles. It is further agreed that no
additional advisors, agents, co-agents, arrangers or bookmanagers will be
appointed and no Lender (as defined below) will receive compensation with
respect to the Facility outside the terms contained herein and in the fee letter
dated as of the date hereof relating to the Facility (the “Fee Letter”) in order
to obtain its commitment to participate in the Facility, in each case unless you
and we so agree; provided that prior to the date that is 60 days after the date
hereof,

 



--------------------------------------------------------------------------------

you may appoint up to two additional financial institutions as joint lead
arrangers, joint bookmanagers or additional agents or co-agents for the Facility
to become parties to this Commitment Letter pursuant to a joinder reasonably
satisfactory to you and us (each, an “Additional Party” and any such Additional
Party shall be deemed an “Initial Lender” and a “Commitment Party” hereunder);
provided, further, that no Additional Party shall be entitled to any portion of
any fee under the Fee Letter except a pro rata portion of the Upfront Fee and
the Ticking Fee (as defined in the Fee Letter) in respect of Initial Term Loans
held by such Additional Party.

The Commitment Parties reserve the right, prior to or after execution of the
Facility Documentation, in consultation with you, to syndicate all or a portion
of the Commitment or the Facility to one or more institutions that will become
parties to the Facility Documentation (the Initial Lenders and the institutions
becoming parties to the Facility Documentation with respect to all or a portion
of the Facility, the “Lenders”). Notwithstanding any other provision of this
Commitment Letter, no Initial Lender shall, except with the written consent of
the Initial Borrower, be relieved or novated from its obligations hereunder in
connection with any syndication or assignment until after the Funding Date and,
unless the Initial Borrower agrees in writing, each Initial Lender shall retain
exclusive control over all rights and obligations with respect to its Commitment
hereunder, including all rights with respect to consents, modifications and
amendments, until the Funding Date has occurred and the extensions of credit to
be made on such date as contemplated hereby (subject to the conditions herein)
have been made. Each Initial Lender acknowledges and agrees that its Commitment
is not conditioned upon a successful syndication and that no assignment or
assumption by any assignee of any obligations of such Initial Lender in respect
of any portion of its Commitment shall relieve such Initial Lender of its
obligations hereunder with respect to such portion of the Commitment until the
Funding Date has occurred and the extensions of credit to be made on such date
as contemplated hereby have been made.

All aspects of the syndication, including, without limitation, timing, potential
syndicate members to be approached, titles, allocations and division of fees,
shall be determined by the Arrangers (except as otherwise provided herein and in
the Fee Letter) in consultation with you. You hereby authorize the Commitment
Parties to, and agree to use commercially reasonable efforts to cause Gazelle to
cause the arrangers of the refinancing, replacement or extension of the Gazelle
Facilities (the “Gazelle Facilities Arrangers”) to, coordinate the syndication
of the JV Facility with the Gazelle Facilities Arrangers, including, as
determined by the Arrangers and the Gazelle Facilities Arrangers, the concurrent
syndication thereof. You agree to actively assist the Arrangers in the
syndication of the Facility and to use commercially reasonable efforts to cause
Gazelle, the Joint Venture and their respective subsidiaries (including with a
covenant to such effect in the Transaction Agreement) to actively assist the
Arrangers in the syndication of the JV Facility and to cooperate in the
syndication or marketing of any refinancing, replacement or extension of the
Gazelle Facilities and the syndication of the JV Facility, and to ensure that
the syndication efforts benefit materially from your existing lending
relationships and to use commercially reasonable efforts to cause Gazelle to
ensure that the syndication efforts benefit materially from the existing lending
relationships of Gazelle and its subsidiaries. You agree to provide, and to use
commercially reasonable efforts to cause Gazelle to provide (with respect to
Gazelle, the Joint Venture and their respective subsidiaries), the Arrangers,
promptly upon request, with all information reasonably deemed necessary by the
Arrangers to complete successfully the syndication, including, but not limited
to, (a) information packages for delivery to potential syndicate members and
participants, including at the reasonable request of the Arrangers, a version
that does not contain material non-public information concerning you or your
affiliates or any securities of any thereof or, to the best of your knowledge,
with respect to Gazelle, the Joint Venture and their respective affiliates or
any securities of any thereof (the “Confidential Information Memoranda”) and
(b) all financial and other information as we may reasonably request with
respect to you, Gazelle, the Joint Venture, your and their respective
subsidiaries and the transactions contemplated hereby, including but not limited
to financial projections, forecasts and budgets

 

-2-



--------------------------------------------------------------------------------

(in the case of Gazelle, the Joint Venture and their respective subsidiaries, to
the extent available to you). You also agree (x) to make available your
representatives from time to time prior to the Syndication Date to attend and
make presentations regarding the business and prospects of the Initial Borrower
at one or more meetings of prospective lenders and investors at such time and
place as the Arrangers may reasonably request and (y) to use commercially
reasonable efforts to cause the senior officers and representatives of Gazelle
and the Joint Venture to make available their representatives, in each case from
time to time prior to the Syndication Date, to attend and make presentations
regarding the business and prospects of the Joint Venture at one or more
meetings of prospective lenders and investors at such time and place as the
Arrangers may reasonably request. You acknowledge and agree that you shall use
commercially reasonable efforts to cause the initial definitive Confidential
Information Memorandum referred to above to be delivered to potential syndicate
members promptly upon request.

For purposes of the foregoing:

“Gazelle Syndication Termination Date” shall mean the earlier of (x) June 30,
2018, if the IP Contribution and the Gazelle Contribution have not occurred on
or prior to such date, and (y) the termination date of the Transaction
Agreement.

“Syndication Date” shall mean the earlier of (x) Successful Syndication (as
defined in the Fee Letter) of the Facility and (y) 90 days after the Springing
Date; provided that if the Gazelle Syndication Termination Date has occurred,
the Syndication Date shall occur no later than 90 days after the Gazelle
Syndication Termination Date.

You acknowledge that (a) subject to confidentiality arrangements to be agreed
upon and to the other provisions of this Commitment Letter, the Arrangers on
your behalf will make available the Confidential Information Memoranda to the
proposed syndicate of lenders by posting the Confidential Information Memoranda
on IntraLinks or another similar electronic system and (b) certain prospective
lenders (such prospective lenders, “Public Lenders”; all other prospective
lenders “Private Lenders”) may have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to you, Gazelle, the Joint Venture or your
or their respective affiliates or any securities of any thereof, and who may be
engaged in investment and other market-related activities with respect to such
entities’ securities.

Before distribution of any Confidential Information Memoranda to prospective
lenders, you agree to use commercially reasonable efforts to cause Gazelle to
and, if requested by the Arrangers, you will, provide us with a letter in
customary form for syndicated loan financings, authorizing the dissemination of
the Confidential Information Memoranda; provided that any representation as to
absence of MNPI with respect to Gazelle, the Joint Venture or their respective
affiliates may be made to the best of your knowledge. In addition, you agree to
use commercially reasonable efforts to cause all materials containing
Information that are to be made available to Public Lenders to be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, it being understood
that, insofar as materials contain Information relating to Gazelle, the Joint
Venture or their respective subsidiaries, such identification may be made to the
best of your knowledge. You agree that by your marking such materials “PUBLIC”,
you shall be deemed to have authorized the Arrangers (subject to applicable
confidentiality provisions and to the other provisions of this Commitment
Letter) to treat such materials as information that is not MNPI.

We agree that we will not make any materials that are not marked “PUBLIC”
available to Public Lenders, except that, subject to confidentiality
arrangements to be agreed upon and to the other provisions of this Commitment
Letter, the Arrangers on your behalf may distribute the following documents to
all prospective lenders in the form provided to you and to your counsel
Debevoise & Plimpton

 

-3-



--------------------------------------------------------------------------------

LLP a reasonable time prior to their distribution, unless you or your counsel
advise the Arrangers in writing (including by email) within a reasonable time
prior to their intended distribution that such material would constitute MNPI
and, therefore, should be distributed only to prospective Private Lenders:
(a) administrative materials for prospective lenders such as lender meeting
invitations and funding and closing memoranda, (b) notifications of changes to
the terms of the Facility and (c) drafts and final versions of definitive
documents with respect to the Facility (which shall in no event be deemed to
constitute MNPI). If you advise us that any of the foregoing items should be
distributed only to Private Lenders, then the Arrangers will not distribute such
materials (other than drafts and final versions of definitive documents with
respect to the Facility) to Public Lenders without further discussions with you.

 

  3. Information.

You hereby represent and covenant that (a) all written information (other than
projections, forecasts, budget, estimates and other forward-looking statements,
if any (collectively, the “Projections”) and information of a general economic
or industry specific nature), that has been or will be made available to us or
any of the Lenders by or on behalf of you or (at your request) Gazelle or the
Joint Venture in connection with the transactions contemplated hereby (the
“Information”), when taken as a whole (and, in the case of information relating
to Gazelle, the Joint Venture or their respective subsidiaries (other than the
IP Contributed Assets), to the best of your knowledge), does not and will not,
when furnished, contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements contained therein not
materially misleading in the light of the circumstances under which such
statements are made and (b) the Projections that have been or will be made
available to us or any of the Lenders by or on behalf of you or (at your
request) Gazelle or the Joint Venture in connection with the transactions
contemplated hereby have been (or, in the case of Projections prepared after the
date hereof, will be) prepared in good faith based upon assumptions believed by
you to be reasonable at the time of preparation thereof and at the time such
Projections are furnished (it being understood that (i) projections by their
nature are inherently uncertain and no assurances are being given that the
results reflected in the Projections will be achieved and (ii) insofar as they
relate to Gazelle or the Joint Venture (other than the IP Contributed Assets),
the Projections would be based on information available to you and such
information may be limited). You agree that if at any time prior to the
Syndication Date any of the representations in the preceding sentence would be
incorrect in any material respect if the Information and Projections were being
furnished or made available, and such representations were being made, at such
time, then you will, and will use commercially reasonable efforts to cause
Gazelle (with respect to Gazelle, the Joint Venture and their respective
subsidiaries) to, promptly supplement, or cause to be supplemented, the
Information and Projections so that such representations will be correct in all
material respects at such time.

 

  4. Compensation.

As consideration for the commitments of the Lenders hereunder with respect to
the Facility and the agreement of the Arrangers to structure, arrange and
syndicate the Facility and to provide advisory services in connection therewith,
you agree to pay, or cause to be paid, the fees set forth in Annexes II and III
hereto and the Fee Letter.

 

  5. Conditions.

The Commitment of each Initial Lender hereunder with respect to the funding of
the Initial Facility and the Arrangers’ agreement to perform the services
described herein are subject only to the fulfillment of the conditions set forth
in Annex IV(a). The Novation shall be subject only to satisfaction of the
conditions set forth in Annex IV(b). The automatic release of the IP Guarantee
shall be subject only to satisfaction of the conditions set forth in Annex
IV(c).

 

-4-



--------------------------------------------------------------------------------

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Initial
Facility Documentation, the JV Facility Documentation or any other agreement or
other undertaking concerning the financing of the Transactions to the contrary,

(a) the terms of the Initial Facility Documentation shall be in a form such that
they do not impair the availability of the Initial Facility on the Funding Date
if the conditions precedent set forth in Annex IV(a) hereto are satisfied on
such date; provided that the only representations the accuracy of which shall be
a condition to the occurrence of the funding on the Funding Date (the “Funding
Date Specified Representations”) shall be the representations and warranties set
forth in the Initial Facility Documentation relating to organizational
existence; corporate power and authority; due authorization, execution and
delivery; the enforceability of the Initial Facility Documentation; the
execution and delivery of the Initial Facility Documentation and the performance
by the Initial Borrower of its obligations thereunder not violating or
conflicting with its organizational documents; the Investment Company Act of
1940; Federal Reserve margin regulations; and compliance with the Patriot Act;

(b) the terms of the Initial Facility Documentation shall be in a form such that
they do not impair the occurrence of the Novation on the JV Closing Date if the
conditions precedent set forth in Annex IV(b) hereto are satisfied on such date;
provided that the only representations the making of which shall be a condition
to the occurrence of the Novation on the JV Closing Date (the “JV Closing Date
Specified Representations”) shall be (i) the representations and warranties of
GPI set forth in the Assumption Agreement and of International Paper set forth
in the IP Guarantee, in each case to the extent relating to organizational
existence; corporate power and authority; due authorization; execution and
delivery; the enforceability of the Assumption Agreement and the IP Guarantee;
the assumption of the Initial Facility by GPI and the guarantee by International
Paper on the JV Closing Date and the performance by GPI, or International Paper,
as applicable, of their respective obligations under the Assumption Agreement
and the IP Guarantee not violating or conflicting with the organizational
documents of GPI or International Paper, as applicable; no event of default
under the Gazelle Facilities has occurred and is continuing; solvency of GPI and
its subsidiaries (consistent with the certificate attached as Exhibit A to Annex
IV(c) hereto); the Investment Company Act of 1940; Federal Reserve margin
regulations and compliance with the Patriot Act, and (ii) such of the
representations made by Gazelle or any of its affiliates in the Transaction
Agreement that are material to the interests of the Lenders, but only to the
extent that you have the right to terminate your obligations under the
Transaction Agreement, or to decline to consummate the Transactions, as a result
of a breach of such representations in the Transaction Agreement; and

(c) the terms of the JV Facility Documentation shall be in a form such that they
do not impair the automatic release of the IP Guarantee on the Springing Date if
the conditions precedent set forth in Annex IV(c) hereto are satisfied on such
date; provided that the only representations the making of which shall be a
condition to the release of the IP Guarantee on the Springing Date (the
“Springing Date Specified Representations”) shall be the representations and
warranties set forth in the JV Facility Documentation relating to organizational
existence; corporate power and authority; due authorization, execution and
delivery; the enforceability of the JV Facility Documentation; the execution and
delivery of the JV Facility Documentation and the performance by the Loan
Parties of their respective obligations thereunder not violating or conflicting
with their respective organizational documents; creation, validity and
perfection of the security interests in the Collateral (subject to the
provisions of paragraph 8 of Annex IV(b) relating to Collateral); solvency of
GPI and its subsidiaries (consistent with the certificate attached as Exhibit A
to Annex IV(c) hereto); the Investment Company Act of 1940; Federal

 

-5-



--------------------------------------------------------------------------------

Reserve margin regulations; and compliance with the Patriot Act (it being
understood that each of the representations and warranties set forth in the JV
Facility Documentation shall be deemed made on the Springing Date, but the
accuracy of the representations and warranties that are not the Springing Date
Specified Representations shall not constitute a condition precedent to the
occurrence of the release of the IP Guarantee on the Springing Date).

Notwithstanding the titled “Governing Law” provisions of this Commitment Letter,
it is understood and agreed that (x) whether any JV Closing Date Specified
Representation described in clause (a)(y)(ii) above has been breached, and
whether as a result you have the right to terminate your obligations under the
Transaction Agreement or to decline to consummate the Transaction, and
(y) whether there shall have been a Parent Material Adverse Effect shall be
determined under the laws of the State of Delaware.

 

  6. Clear Market.

From the date of this Commitment Letter until the Syndication Date (and in the
case of Gazelle, no later than the Gazelle Syndication Termination Date), (a)
you will ensure that no syndicated loan financing or institutional loan
financing (excluding (i) any tax exempt financings by the Initial Borrower in
the ordinary course of business consistent with past practice not to exceed
$500 million, (ii) financings by any of the Initial Borrower’s foreign
subsidiaries or joint ventures (provided that not more than $500 million of such
financings are guaranteed by the Initial Borrower) and (iii) any refinancing or
maturity extension of the Existing IP Facility (provided that the aggregate
commitments under the refinancing or maturity extension shall not exceed the
commitments thereunder on the date hereof)) for you or any of your subsidiaries
is announced, syndicated or placed, and (b) you will use commercially reasonable
efforts (including with a covenant to such effect in the Transaction Agreement)
to cause Gazelle to ensure that no syndicated loan financing or institutional
loan financing or debt securities (excluding any refinancing or maturity
extension of the Gazelle Facilities and any resizing of the facilities
thereunder (provided that the aggregate commitments under any such refinancing
or maturity extension shall not exceed the commitments and loans thereunder on
the date hereof (without giving effect to any amortization payments in respect
of the term loans thereunder since the date of the original closing of the
Gazelle Facilities))) for Gazelle or any of its subsidiaries is announced,
syndicated or placed, in each case, without the prior written consent of the
Commitment Parties if such financing, syndication or placement would have, in
the reasonable judgment of the Commitment Parties, a materially detrimental
effect upon the primary syndication of the Facility.

 

  7. Indemnity and Expenses.

You agree to indemnify and hold harmless each of the Commitment Parties and
their respective affiliates and each director, officer, employee, advisor and
agent thereof (each, an “indemnified person”) from and against any and all
actions, suits, proceedings (including any investigations or inquiries), claims,
losses, damages, liabilities or expenses of any kind or nature whatsoever that
may be incurred by or asserted against or involve any Commitment Party or any
other such indemnified person as a result of or arising out of or in any way
related to or resulting from this Commitment Letter and the transactions
contemplated hereby, the providing or syndication of the Facility or the actual
or proposed use of proceeds thereof and to pay and reimburse each Commitment
Party and each other indemnified person, promptly upon request, for any
reasonable legal or other out-of-pocket expenses incurred in connection with
investigating, defending or preparing to defend any such action, suit,
proceeding (including any inquiry or investigation) or claim; provided, however,
that you shall not have to indemnify any indemnified person against any claim,
loss, damage, liability or expense (x) to the extent the same resulted from the
gross negligence, bad faith or willful misconduct of the respective indemnified
person or any Related Per

 

-6-



--------------------------------------------------------------------------------

son (as defined below) of such indemnified person (as determined by a court of
competent jurisdiction in a final and non-appealable judgment) or (y) arising
out of any breach in any material respect by such indemnified person or any
Related Person of such indemnified person of this Commitment Letter or any
Facility Documentation (as determined by a court of competent jurisdiction in a
final and non-appealable judgment). In the case of an investigation, action or
proceeding to which the indemnity in this paragraph applies, such indemnity and
reimbursement obligations shall be effective whether or not such investigation,
action or proceeding is brought by you, your equity holders or creditors or an
indemnified person, whether or not an indemnified person is otherwise a party
thereto and whether or not any aspect of the Commitment Letter, the Fee Letter,
the Facility or any of the Transactions is consummated. No indemnified person
seeking indemnification or reimbursement under this Commitment Letter will,
without your prior written consent (not to be unreasonably withheld or delayed),
settle, compromise, consent to the entry of any judgment in or otherwise seek to
terminate any action, suit, proceeding (including any inquiry or investigation)
or claim referred to above. Notwithstanding the immediately preceding sentence,
if at any time an indemnified person shall have requested that you reimburse
such indemnified person for legal or other expenses in connection with
investigating, responding to or defending any such action, suit, proceeding
(including any inquiry or investigation) or claim referred to herein, you shall
be liable for any settlement of any action effected without your written consent
if (a) such settlement is entered into more than 30 days after receipt by you of
such request for reimbursement and (b) you shall not have reimbursed such
indemnified person in accordance with such request prior to the date of such
settlement. You shall not, without the prior written consent of any indemnified
person, effect any settlement of any pending or threatened proceeding in respect
of which such indemnified person is or could reasonably be expected to have been
a party and indemnity could reasonably be expected to have been sought hereunder
by such indemnified person, unless such settlement includes an unconditional
release of such indemnified person from all liability or claims that are the
subject matter of such proceeding. For purposes hereof, a “Related Person” of an
indemnified person means any of its affiliates or any of its or its affiliates’
directors, officers, employees, advisors and agents. None of the Commitment
Parties or any other indemnified person shall be responsible or liable to you or
any other person for any indirect, consequential or punitive damages which may
be alleged as a result of this Commitment Letter or the financing contemplated
hereby. In addition, you hereby agree that all reasonable and documented
out-of-pocket costs and expenses (including the reasonable fees and expenses of
Cahill Gordon & Reindel LLP and one local counsel per jurisdiction) of the
Commitment Parties and their respective affiliates arising in connection with
this Commitment Letter and in connection with the transactions described herein
shall be reimbursed by you, whether or not the Funding Date occurs. You
acknowledge that we may receive a future benefit on matters unrelated to this
matter, including, without limitation, discount, credit or other accommodation,
from any of such counsel based on the fees such counsel may receive on account
of their relationship with us, including without limitation fees paid pursuant
hereto (it being understood and agreed that, in no event, shall the expenses
include items in respect of any unrelated matter or otherwise be increased as a
result of such counsel’s representation of us on another matter or on account or
our relationship with such counsel). Any reimbursement hereunder shall be
without duplication of any reimbursement to the Commitment Parties and their
respective affiliates under any other agreement. Notwithstanding any other
provision of this Commitment Letter, no indemnified person shall be liable for
any damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, except to the extent the same resulted from the gross negligence, bad
faith or willful misconduct of such indemnified person or any Related Person of
such indemnified person (as determined by a court of competent jurisdiction in a
final and non-appealable judgment).

 

  8. Confidentiality.

You agree that, unless the Arrangers have otherwise consented (such consent not
to be unreasonably withheld, conditioned or delayed), neither this Commitment
Letter, the Fee Letter nor the

 

-7-



--------------------------------------------------------------------------------

terms hereof or thereof will be disclosed by you to any person or entity except
that this Commitment Letter and the Fee Letter (but, in the case of the Fee
Letter, only as contemplated in clauses (i), (ii) (to the extent the provisions
thereof relating to the fees payable by the Initial Borrower have been redacted
in a manner reasonably satisfactory to the Arrangers), (iv) and (v) of this
sentence) may be disclosed (i) to your officers, directors, employees,
accountants, agents, attorneys and other advisors, and then only on a “need to
know” confidential basis, (ii) to Gazelle and its affiliates, officers,
directors, employees, agents, accountants, attorneys and other advisors on a
“need to know” confidential basis, (iii) to any actual or prospective Lender or
any actual or prospective lender or investor in connection with any of the
Transactions, any of their respective affiliates, and any of the respective
partners, officers, directors, employees, agents, accountants, attorneys and
other advisors of any of the foregoing, (iv) to the extent necessary in
connection with the exercise of any remedy or enforcement of any right
hereunder, (v) as may be compelled to be disclosed in, or necessary to the
defense of, any litigation or a judicial or administrative proceeding or as
otherwise required by law, (vi) in any public or regulatory filing or in any
proxy statement, prospectus, offering memorandum or offering circular in
connection with any of the Transactions, and (vii) to Standard & Poor’s Ratings
Group (“S&P”), Moody’s Investors Service (“Moody’s”) or any other ratings agency
in connection with obtaining a rating of the Facility; it being understood that
the fees contained in the Fee Letter may also be disclosed as part of a generic
disclosure of aggregate sources and uses related to the fee amount, to the
extent customary or required in marketing materials, ratings agency
presentations, any proxy or other public filing or any other prospectus or
offering memoranda.

 

  9. Other Services.

You acknowledge that Bank of America, N.A., an affiliate of MLPFS, currently is
acting as (a) administrative agent, collateral agent, swing line lender, swing
line euro tranche lender, L/C issuer, alternative currency funding fronting
lender and a lender under the Gazelle Facilities and (b) a lender under the
Existing IP Facility, and that the Initial Borrower’s, Gazelle’s and their
respective affiliates’ rights and obligations under any other agreement with a
Commitment Party or any of its affiliates (including the Gazelle Facilities and
the Existing IP Facility) that currently or hereafter may exist are, and shall
be, separate and distinct from the rights and obligations of the parties
pursuant to this Commitment Letter, and none of such rights and obligations
under such other agreements shall be affected by the performance or lack of
performance by a Commitment Party of its commitments hereunder. You further
acknowledge and agree that we and/or our affiliates may currently or in the
future participate in other debt or equity transactions on behalf of, or render
financial advisory or other services to, you, Gazelle, the Joint Venture and/or
your or their respective affiliates or to other companies that may be involved
in a competing transaction. Any such services are or will be set out in and
governed by separate agreement(s) (containing terms relating, without
limitation, to services, fees and indemnification) in form and substance
satisfactory to the parties thereto. Nothing in this Commitment Letter is
intended to obligate or commit any Commitment Party or its affiliates to provide
any services other than as set out herein. You hereby agree that each of the
Commitment Parties may render services under this Commitment Letter
notwithstanding any actual or potential conflict of interest presented by the
foregoing, and you hereby waive any conflict of interest claims relating to the
relationship between any Commitment Party and you and your affiliates, or
Gazelle and its affiliates, in connection with the engagement contemplated
hereby, on the one hand, and the exercise by such Commitment Party or any of its
affiliates of any of their rights and duties under any credit or other agreement
(including the Existing IP Facility and/or the Gazelle Facilities), on the other
hand. The terms of this paragraph shall survive the expiration or termination of
this Commitment Letter for any reason whatsoever.

You further acknowledge that the Commitment Parties and their affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein

 

-8-



--------------------------------------------------------------------------------

and otherwise. No Commitment Party will use confidential information obtained
from you by virtue of the transactions contemplated by this letter or their
other relationships with you in connection with the performance by such
Commitment Party of services for other companies, and no Commitment Party will
furnish any such information to other companies. You also acknowledge that no
Commitment Party has any obligation to use in connection with the transactions
contemplated by this letter, or to furnish to you, confidential information
obtained from other companies.

 

  10. No Fiduciary Relationship.

You hereby acknowledge that we are acting solely as agent, lender, bookmanager
and arranger, as applicable, in connection with the Facility. You further
acknowledge that we are acting pursuant to a contractual relationship created by
this Commitment Letter that was entered into on an arm’s-length basis and in no
event do the parties intend that any of us act or be responsible as a fiduciary
to you or any of your subsidiaries, your stockholders or creditors or any other
person in connection with any activity that we may undertake or have undertaken
in furtherance of the Facility, either before or after the date hereof. We
hereby expressly disclaim any fiduciary or similar obligations to any such
person, either in connection with the Facility or this Commitment Letter or any
matters leading up to either, and you hereby confirm your understanding and
agreement to that effect. Each of you and we agree that you and we are each
responsible for making our own independent judgments with respect to the
Facility, and that any opinions or views expressed by us to you regarding such
transactions do not constitute advice or recommendations to you or any of your
subsidiaries. You, on behalf of yourself and your subsidiaries, hereby waive and
release, to the fullest extent permitted by law, any claims that you or any of
your subsidiaries may have against us with respect to any breach or alleged
breach of any fiduciary or similar duty in connection with the transactions
contemplated by this Commitment Letter or any matters leading up to the
execution of this Commitment Letter or the Facility Documentation.

 

  11. Governing Law, Etc.

This Commitment Letter and the Commitments of the Initial Lenders shall not be
assignable by you without the prior written consent of us and the Lenders, and
any purported assignment without such consent shall be void (without prejudice
to GPI’s ability to assume the obligations of the Initial Borrower under the
Initial Facility and the market flex in respect of the JV Facility and
administrative agency fee provisions of the Fee Letter pursuant to the Novation
subject to the conditions herein). We reserve the right to employ the services
of our affiliates in providing services contemplated by this Commitment Letter
and to allocate, in whole or in part, to our affiliates certain fees payable to
us in such manner as we and our affiliates may agree in our sole discretion. You
also agree that each Initial Lender may at any time and from time to time assign
all or any portion of its Commitment hereunder to one or more of its affiliates;
provided that such Initial Lender shall not be relieved of any portion of its
Commitment hereunder prior to the Funding Date. We agree to treat all non-public
information provided to us by you as confidential information in accordance with
the terms of a confidentiality agreement separately entered into between you and
us. Notwithstanding anything herein to the contrary, the parties hereto agree
that MLPFS may assign its rights and obligations under this Commitment Letter
and the Fee Letter to any other registered broker dealer wholly owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related business is transferred following the date hereof.

This Commitment Letter and the Fee Letter constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. No party has been authorized by any of the Commitment Parties to
make any oral or written statements that are inconsistent with this Commitment

 

-9-



--------------------------------------------------------------------------------

Letter and the Fee Letter. This Commitment Letter may not be amended or any
provision hereof waived or modified except by an instrument in writing signed by
us and you. This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page of this Commitment Letter by facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Commitment
Letter. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter. This Commitment Letter is intended to be for the benefit of
the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, and may not be relied on by, any persons other than the
parties hereto, the Lenders and, with respect to the indemnification provided
under the heading “Indemnity and Expenses,” each indemnified person.

This Commitment Letter shall be governed by, and construed in accordance with,
the laws of the State of New York without regard to principles of conflicts of
law to the extent that the application of the laws of another jurisdiction will
be required thereby. With respect to all matters relating to this Commitment
Letter or any other letter agreement or other undertaking concerning the
financing of the Transactions and the financing contemplated under those
agreements or undertakings, each of the parties hereto hereby irrevocably and
unconditionally, on behalf of itself and to the extent it may lawfully do so,
its parent entities, present and future subsidiaries, affiliates, transferees,
assigns, acquirers, officers, directors, employees, partners, members,
shareholders, and successors in interest (i) submits to the exclusive
jurisdiction of the U.S. District Court for the Southern District of New York
State or, if that court does not have subject jurisdiction, in any State court
located in the City and County of New York and, in each case, any appellate
court thereof, (ii) agrees that all claims related to this Commitment Letter or
any other letter agreement or other undertaking concerning the financing of the
Transactions and/or the financing contemplated thereunder shall be heard and
determined in such courts, and agrees not to assert or support any such claims
other than in such courts, (iii) waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum, (iv) agrees that a
final judgment of such courts shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law,
and (v) waives any immunity (sovereign or otherwise) from jurisdiction of any
court or from any legal process or setoff to which it or its properties or
assets may be entitled. Nothing herein will affect the right of any party to
serve legal process in any other manner permitted by law.

 

  12. Patriot Act.

We hereby notify you that pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”), we and the other Lenders may be required to obtain, verify and record
information that identifies the Initial Borrower, GPI and the other Loan
Parties, which information includes the name, address and tax identification
number and other information regarding them that will allow us or such Lenders
to identify them in accordance with the Patriot Act. This notice is given in
accordance with the requirements of the Patriot Act and is effective as to us
and the Lenders.

Please indicate your acceptance of the terms of this Commitment Letter and the
Fee Letter by returning to us executed counterparts of this Commitment Letter
and the Fee Letter not later than the earlier of (x) the public announcement of
the Transactions and (y) 5:00 p.m., New York City time, on October 24, 2017,
whereupon the undertakings of the parties shall become effective to the extent
and in the manner provided hereby. This offer shall terminate if not so accepted
by you on or prior to that time. Upon the earliest to occur of (A) your failure
to deliver to us the fees specified in the Fee Letter to be paid upon acceptance
of this Commitment Letter by 5:00 p.m., New York City time, on October 24, 2017,
by wire transfer of immediately available funds to the account specified by us
in writing, (B) the execution

 

-10-



--------------------------------------------------------------------------------

and delivery of the Facility Documentation by all of the parties thereto and the
occurrence of the funding of the Facility, (C) June 30, 2018, if the Facility
Documentation shall not have been executed and delivered by all such parties,
and the funding of the Facility shall not have occurred, prior to that date and
(D) the date of termination of the Transaction Agreement prior to the occurrence
of the Funding Date, this Commitment Letter and the commitments of the Lenders
hereunder and the agreement of the Arrangers to provide the services described
herein shall automatically terminate unless the Lenders and the Commitment
Parties shall, in their discretion, agree to an extension.

You shall have the right to terminate this Commitment Letter and the several
Commitments of the Initial Lenders hereunder at any time upon written notice to
them from you, subject to your surviving obligations as set forth in this
paragraph. The provisions of this Commitment Letter and the Fee Letter relating
to the payment of fees and expenses and indemnification and the provisions of
the Sections titled “Clear Market”, “Confidentiality”, “Syndication”, “No
Fiduciary Relationship” and “Governing Law, Etc.” will survive the expiration or
termination of this Commitment Letter (including any extensions thereof), but
the provisions of the Sections titled “Syndication” and “Clear Market” will
survive the expiration or termination of this Commitment Letter (including any
extensions thereof) only if this Commitment Letter terminates pursuant to clause
(A) of the preceding paragraph, in which case such provisions shall survive
until the Syndication Date.

[Signature Pages Follow]

 

-11-



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with the Facility.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Mike Delaney

  Name: Mike Delaney   Title: Director MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED By:  

/s/ Andrew Stinson

  Name: Andrew Stinson   Title: Managing Director

[Signature Page to Project Gazelle Commitment Letter]

 



--------------------------------------------------------------------------------

BNP PARIBAS By:  

/s/ Brendan Heneghan

  Name: Brendan Heneghan   Title: Director By:  

/s/ Ade Adedeji

  Name: Ade Adedeji   Title: Vice President BNP PARIBAS SECURITIES CORP. By:  

/s/ Brendan Heneghan

  Name: Brendan Heneghan   Title: Director By:  

/s/ Ade Adedeji

  Name: Ade Adedeji   Title: Vice President

[Signature Page to Project Gazelle Commitment Letter]

 



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first written above:

INTERNATIONAL PAPER COMPANY

 

By:  

/s/ Errol Harris

  Name: Errol Harris   Title:   Vice President & Treasurer

[Signature Page to Project Gazelle Commitment Letter]

 



--------------------------------------------------------------------------------

ANNEX I

TRANSACTION DESCRIPTION

Capitalized terms used but not defined in this Annex I shall have the meanings
set forth elsewhere in this Commitment Letter.

1. International Paper Company, a New York corporation (“International Paper” or
the “Initial Borrower”), and Graphic Packaging Holding Company, a Delaware
corporation (“Gazelle”), have entered into that certain Transaction Agreement
dated as of the date hereof (together with all exhibits and schedules thereto,
collectively, the “Transaction Agreement”), pursuant to which Gazelle,
indirectly through its wholly owned subsidiaries, intends to form a limited
liability company (the “Joint Venture”). Upon consummation of the IP
Contribution and the Gazelle Contribution, (i) Gazelle will hold 79.5%
indirectly through its wholly owned subsidiaries, and the Initial Borrower will
hold 20.5%, of the limited liability company interests in the Joint Venture and
(ii) the Joint Venture will own the North American consumer packaging business
of International Paper and substantially all of the assets of Gazelle.

2. On the Funding Date, subject to satisfaction of the conditions precedent set
forth in Annex IV(a) hereto, the Initial Borrower will borrow the senior
unsecured term loan facility described in Annex II hereto in the aggregate
principal amount of up to $660,000,000 (the “Initial Facility”). The Initial
Borrower will use the proceeds of the Initial Facility on the Funding Date
(i) to repay certain existing indebtedness of the Initial Borrower and its
subsidiaries and (ii) to pay fees and expenses in connection with the Facility.

3. On the JV Closing Date, pursuant to the Transaction Agreement, (i) the
Initial Borrower will contribute (the “IP Contribution”) its North American
consumer packaging business (the “IP Contributed Assets”) to the Joint Venture,
which will in turn contribute such business to GPI; (ii)(a) Gazelle will
directly or indirectly contribute (the “Gazelle Contribution”) all of the equity
interests of GPI and its subsidiaries to the Joint Venture and after giving
effect thereto the Joint Venture will own, directly or indirectly, all of the
equity interests of each subsidiary of GPI, and (b) GPI will convert, or will
have converted, into a Delaware limited liability company and will be a wholly
owned direct subsidiary of the Joint Venture; (iii) in consideration for the IP
Contribution, (a) the Initial Borrower will acquire 20.5% of the limited
liability company interests in the Joint Venture, and (b) subject to
satisfaction of the conditions precedent set forth on Annex IV(b) hereto, GPI
will assume by novation all of the Initial Borrower’s rights and obligations
under the Initial Facility and the market flex in respect of the JV Facility and
administrative agency fee provisions of the Fee Letter (the “Novation” and the
assumption agreement relating thereto, the “Assumption Agreement”) (it being
understood that by delivery of such Assumption Agreement, GPI shall make each of
the JV Closing Date Specified Representations as of the JV Closing Date and each
of the Springing Date Specified Representations as of the Springing Date and
will be deemed to make each of the representations and warranties set forth in
the JV Facility Documentation as of the Springing Date); provided that, until
the Springing Date, the Initial Borrower will fully and unconditionally
guarantee all of GPI’s obligations under the Initial Facility (the “IP
Guarantee”); and (iv) in consideration for the Gazelle Contribution, Gazelle
will retain limited liability company interests in the Joint Venture
representing 79.5% of the ownership and voting equity interests of the Joint
Venture.

4. On a business day to be specified pursuant to the Facility Documentation that
occurs following the first interest payment date under the Initial Facility
after the JV Closing Date (but in any event not less than seven calendar days
after the JV Closing Date nor more than ten calendar days after the JV Closing
Date), subject to satisfaction of the conditions precedent set forth on Annex
IV(c)

 

I-1



--------------------------------------------------------------------------------

hereto (the “Springing Date”), the Initial Term Loans shall be automatically
converted into JV Term Loans having the terms and conditions described in Annex
III hereto (the “JV Facility”) and the IP Guarantee shall be automatically
released.

5. As used in this Commitment Letter, the following terms shall have the
meanings specified below:

“Facility” means the Initial Facility and, after the Springing Date, the JV
Facility.

“Funding Date” means the date of the funding of the Initial Facility.

“Gazelle Facilities” and “Gazelle Credit Agreement” means the existing Second
Amended and Restated Credit Agreement of GPI and certain subsidiaries dated as
of October 1, 2014, as in effect on the date of this Commitment Letter but
giving effect to the Required Amendments (as defined in the Transaction
Agreement); provided that (i) if the Gazelle Facilities are amended or
refinanced after the date of the Commitment Letter and on or prior to the JV
Closing Date, each provision of the JV Facility Documentation described in Annex
III (other than with respect to the identity of the Arrangers, the
Administrative Agent, and the type and amount of the Facility) shall be
conformed to the corresponding provision of the Gazelle Facilities, as amended
or refinanced, solely to the extent such provisions in the amended or
refinancing facilities would be more favorable to the Lenders than the
corresponding provision described in Annex III (any such provision, a “More
Favorable Provision”) and (ii) if the Gazelle Facilities are not amended or
refinanced prior to the JV Closing Date (other than any amendment solely to
effectuate the Required Amendments), each provision of the JV Facility
Documentation described in Annex III (other than with respect to the identity of
the Arrangers, the Administrative Agent, and the type and amount of the
Facility) shall be conformed to the corresponding provision of the Gazelle
Facilities as in effect on the date of the Commitment Letter but giving effect
to the Required Amendments; provided, however, in each case, that the JV
Facility shall be secured by the same assets that secure, and be guaranteed by
the same entities that guarantee, the Gazelle Facilities.

“GPI” means Graphic Packaging International, Inc., a Delaware corporation, or
the limited liability company into which Graphic Packaging International, Inc.
is converted on or prior to the JV Closing, and, from and after the JV Closing
Date, is a wholly owned subsidiary of the Joint Venture.

“JV Closing Date” means the date of the IP Contribution, the Gazelle
Contribution and the Novation, and “JV Closing” refers to the substantially
simultaneous consummation of such transactions on the JV Closing Date.

“Transactions” means the transactions described above (and the transactions
contemplated by the Transaction Agreement to occur on or prior to the Springing
Date) and the payment of related fees and expenses.

 

I-2



--------------------------------------------------------------------------------

ANNEX II

SUMMARY OF PRINCIPAL TERMS AND CONDITIONS

OF THE INITIAL FACILITY1

 

Initial Borrower:

   International Paper Company (the “Initial Borrower”), it being understood
that on the JV Closing Date, subject to the satisfaction of the conditions
precedent set forth on Annex IV(b) hereto, GPI will assume by novation all of
the rights and obligations of the Initial Borrower under the Initial Facility
and will replace the Initial Borrower as borrower under the Initial Facility.

Lead Arrangers and Bookmanagers:

   Merrill Lynch, Pierce, Fenner & Smith Incorporated and BNP Paribas Securities
Corp. (in such capacities, the “Arrangers”).

Lenders:

   A syndicate of banks, financial institutions and other entities arranged by
the Arrangers (collectively, the “Lenders”).

Administrative Agent:

   Bank of America, N.A. (in such capacity, the “Administrative Agent”).

Type and Amount of Facility:

   A senior unsecured term loan facility in an aggregate principal amount of up
to $660,000,000 (the “Initial Facility” and the term loans thereunder, the
“Initial Term Loans”).

Purpose:

   Proceeds of the Initial Facility will be used to repay certain existing
indebtedness of the Initial Borrower and its subsidiaries and to pay fees and
expenses of the Initial Borrower in connection with the Facility.

Maturity Date:

   Five years from the Funding Date; provided, however, that, if the maturity
date of the Gazelle Facilities is extended prior to the Funding Date to a date
that is not later than five years and 30 days after the Funding Date, the
Maturity Date of the Facility shall be the maturity date of the Gazelle
Facilities as so extended.

Availability:

   A single drawing may be made on the Funding Date in an amount up to the full
amount of the Initial Facility.

Amortization:

   The Facility will be subject to quarterly amortization of principal based on
the percentages of the original principal amount of the Initial Term Loans set
forth below for each loan year occurring after the Funding Date, with the first
such installment to be due and payable on the first business day of April 2018
and the final payment of all amounts outstanding, plus accrued interest, being
due at maturity:

 

1 

All capitalized terms used but not defined herein shall have the meanings
provided in the Commitment Letter to which this summary is attached.

 

II-1



--------------------------------------------------------------------------------

Loan Year    % of Original Principal Amount Loan year 1    2.50% Loan year 2   
2.50% Loan year 3    2.50% Loan year 4    5.00% Loan year 5    10.00%

Interest:

   At the Initial Borrower’s option, loans will bear interest based on the Base
Rate or LIBOR, as described below:   

A.     Base Rate Option

   Interest will be at the Base Rate plus the applicable interest margin,
calculated on the basis of the actual number of days elapsed in a year of 365
days and payable quarterly in arrears.    “Base Rate” means for any day a
fluctuating rate per annum equal to the highest of (a) the Federal Funds Rate
plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate” and (c) LIBOR
plus 1.00%.   

B.     LIBOR Option

   Interest will be determined for periods to be selected by the Initial
Borrower (“Interest Periods”) of one week, or one, two, three or six months and
will be at the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two business days prior to the commencement of such Interest Period, for
deposits in U.S. dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, plus the applicable interest
margin. Notwithstanding the foregoing, if LIBOR shall be less than zero, LIBOR
shall be deemed zero. Interest will be paid at the end of each Interest Period
or, in the case of Interest Periods longer than three months, quarterly, and
will be calculated on the basis of the actual number of days elapsed in a year
of 360 days. LIBOR will be adjusted for maximum statutory reserve requirements
(if any).

 

II-2



--------------------------------------------------------------------------------

Default Interest and Fees:

  Upon the occurrence and during the continuance of a payment default, interest
will accrue (i) in the case of overdue principal, interest or premium (if any)
on any loan at a rate of 2.0% per annum plus the rate otherwise applicable to
such loan and (ii) in the case of any other overdue amount, at a rate of 2.0%
per annum plus the non-default interest rate then applicable to Base Rate loans
under the Initial Facility, and will be payable on demand.

Interest Margins:

  The applicable interest margins will be the basis points set forth in the
following table based upon the ratings by S&P and Moody’s applicable on such
date of the senior unsecured long-term debt securities of the Initial Borrower
that are not guaranteed by any other Person or subject to any other credit
enhancement (the “Index Debt”):    

Senior unsecured non-credit enhanced
debtratings by S&P/Moody’s

  

Interest Margin for Base Rate
Loans

  

Interest Margin for LIBOR Loans

  A-/A3 or higher    0    100.0   BBB+ / Baa1    12.5    112.5   BBB / Baa2   
25.0    125.0   BBB- / Baa3    50.0    150.0   BB+/Ba1 or lower    75.0    175.0
  For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then such rating agency
shall be deemed to have established a rating in the lowest category in the
schedule above; (ii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall fall within different
categories in the schedule above, the applicable interest margin shall be based
on the higher of the two ratings; unless one of the two ratings is two or more
categories lower than the other, in which case the applicable interest margin
shall be determined by reference to the category next below that of the higher
of the two ratings; and (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency.

 

II-3



--------------------------------------------------------------------------------

   If the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Initial Borrower and the Lenders shall negotiate in good faith to amend
applicable interest margin to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the applicable interest margin shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.    On the JV Closing Date, upon the assumption by novation by GPI,
the Initial Borrower shall pay all accrued but unpaid interest accrued under the
Initial Facility. Mandatory Prepayments:    None. Optional Prepayments:   
Permitted in whole or in part, with prior notice but without premium or penalty
(except LIBOR breakage costs) and including accrued and unpaid interest, subject
to limitations as to minimum amounts of prepayments. There will be no prepayment
penalties (except LIBOR breakage costs) for optional prepayments.    Optional
prepayments of the Initial Facility will be applied to scheduled amortization
payments in direct order of maturity thereof. Guarantee:    Prior to the JV
Closing Date: None.    From and after the JV Closing Date until the Springing
Date: GPI’s obligations as successor borrower under the Initial Facility will be
fully and unconditionally guaranteed (the “IP Guarantee”) by International
Paper. Security:    None. Initial Facility Documentation:    The definitive
documentation for the Facility from the Funding Date until the Springing Date
(the “Initial Facility Documentation”) shall (i) contain the representations,
covenants, terms, conditions and other provisions as are consistent with this
Annex II and the Fee Letter (if applicable), (ii) be otherwise consistent with
and substantially similar to the existing 5-Year Credit Agreement of the Initial
Borrower, dated as of December 12, 2016 (the “Existing IP Facility”), and
(iii) be negotiated in good faith, with changes and modifications customary for
transactions of this type (a) to the operational and agency provisions (so long
as such changes and modifications are not inconsistent with this Annex II and
are customarily included in recent credit agreements with respect to which the
Administrative Agent acts as administrative agent) and (b) to include customary
provisions as published by the LSTA regarding ERISA. The Initial Facility
Documentation shall attach as exhibits the forms of (x) the

 

II-4



--------------------------------------------------------------------------------

   Assumption Agreement and the IP Guarantee (the terms of which shall be
substantially similar to the corresponding provisions set forth in the Existing
IP Facility), in each case, to be entered into and become effective on the JV
Closing Date and (y) the credit agreement for the JV Facility Documentation and
the Intercreditor Agreement, in each case, to be entered into on the JV Closing
Date and become effective on the Springing Date. Conditions to Borrowing:   
Conditions precedent to the borrowing under the Initial Facility will be limited
to those set forth in Annex IV(a) hereto. Representations and Warranties:   
Representations and warranties will be made on the Funding Date and the JV
Closing Date and apply to International Paper and its subsidiaries (or its
Material Subsidiaries (as defined in the Existing IP Facility), as applicable),
will be subject to materiality levels and/or exceptions customary for
transactions of this type (and substantially similar, to the extent applicable,
to the Existing IP Facility) and will be limited to:    Corporate existence;
financial condition (including the absence of a Material Adverse Effect (as
defined the Existing IP Facility) since December 31, 2016); litigation; no
breach; corporate action (including enforceability of the Initial Facility
Documentation); approvals; use of loans; ERISA; taxes; Investment Company Act;
credit agreements; hazardous materials and environmental matters; full
disclosure; and anti-terrorism and sanctions.    In addition, GPI shall make the
JV Closing Date Specified Representations on the JV Closing Date. Affirmative
Covenants:    Affirmative covenants will apply to International Paper and its
subsidiaries (or its Material Subsidiaries, as applicable) until the Springing
Date, will be subject to thresholds and/or exceptions customary for transactions
of this type (and substantially similar, to the extent applicable, to the
Existing IP Facility) and will be limited to:    Delivery of certified quarterly
and audited annual financial statements; notices of filing of all regular
periodic reports; reports to shareholders; delivery of notice to the
administrative agent certifying no default and compliance with financial
covenants; notices of defaults, litigation and other material events;
maintenance of legal existence and material rights and privileges; compliance
with all applicable laws and regulations; taxes; maintenance of property;
maintenance of books and records and right of the Lenders or the administrative
agent to inspect property and books and records); environmental matters;
anti-corruption and sanctions laws; insurance; and use of proceeds. Negative
Covenants:    Negative covenants will apply to International Paper and its
Material Subsidiaries until the Springing Date, will be subject to

 

II-5



--------------------------------------------------------------------------------

   thresholds and/or exceptions customary for transactions of this type (and
substantially similar, to the extent applicable, to the Existing IP Facility)
and will be limited to:    1. Limitation on fundamental changes (with exceptions
to permit (a) prior to June 30, 2018, subject to the satisfaction of the
conditions precedent set forth on Annex IV(b), the assumption by novation of all
of the Initial Borrower’s rights and obligations under the Initial Facility by
GPI on the JV Closing Date and (b) subject to the satisfaction of the conditions
precedent set forth on Annex IV(c), the release of the IP Guarantee and the
automatic conversion of the Initial Term Loans into JV Term Loans having the
terms and conditions described in Annex III hereto on the Springing Date).    2.
Limitation on liens. Financial Covenants:    Financial covenants will apply to
International Paper until the Springing Date and will be limited to (with the
same covenant levels and definitions as set forth in the Existing IP Facility):
  

1.      Maximum ratio of total consolidated debt to total consolidated
capitalization of 0.60x.

  

2.      Minimum consolidated net worth of $9.0 billion.

Events of Default:    Events of default will apply to International Paper and
its Material Subsidiaries until the Springing Date, will be subject to
materiality levels, default triggers, cure periods and/or exceptions customary
for transactions of this type (and substantially similar, to the extent
applicable, to the Existing IP Facility) and will be limited to the following:
nonpayment, breach of representations and covenants, material cross-defaults,
invalidity of guarantees, bankruptcy and insolvency events, ERISA events,
judgments and change of control. Assignments and Participations:    Each Lender
may assign to one or more banks or other entities (other than Ineligible
Institutions (as defined in the Existing IP Facility)) all or, subject to
minimum amounts to be agreed, a portion of its loans and commitments under the
Initial Facility. Assignments will require payment of an administrative fee to
the Administrative Agent and the consents of the Administrative Agent and the
Initial Borrower, which consents shall not be unreasonably withheld; provided
that (i) no consents shall be required for an assignment to an existing Lender,
an affiliate of an existing Lender or an Approved Fund (as such term shall be
defined in the Facility Documentation) and (ii) no consent of the Initial
Borrower shall be required during a payment or bankruptcy default. In addition,
each Lender may sell participations to one or more banks or other entities
(other than Ineligible Institutions) in all or a portion of its loans and
commitments under the

 

II-6



--------------------------------------------------------------------------------

   Initial Facility to certain eligible assignees; provided that no purchaser of
a participation shall have the right to exercise or to cause the selling Lender
to exercise voting rights in respect of the Initial Facility (except as to
certain basic issues). Indemnification:    The Facility Documentation will
contain customary provisions (substantially consistent with the Existing IP
Facility and otherwise customary for transactions of this type) for
indemnification of the Arrangers, Lenders and the Administrative Agent (with
exceptions including, as to any indemnitee, for losses to the extent resulting
from such indemnitee’s gross negligence, bad faith or willful misconduct as
determined by a court of competent jurisdiction in a final and nonappealable
judgment). The Facility Documentation will contain expense reimbursement
provisions for the Arrangers and the Administrative Agent substantially
consistent with the Existing IP Facility and otherwise customary for facilities
of this type.

Yield Protection, Taxes and

Other Deductions:

   The Facility Documentation will contain yield protection provisions,
consistent with the Existing IP Facility and otherwise customary for
transactions of this type, protecting the Lenders in the event of unavailability
of LIBOR, breakage losses, reserve, capital adequacy requirements and
withholding taxes. The Initial Borrower shall have the right to replace any
lender that charges an amount with respect to contingencies described in the
immediately preceding sentence. Voting:    Lenders holding at least a majority
of total loans and commitments under the Initial Facility, with certain
amendments requiring the consent of Lenders holding a greater percentage (or all
affected Lenders) of the total loans and commitments under the Initial Facility.
Governing Law and Forum:    The laws of the State of New York. Each party to the
Facility Documentation will waive the right to trial by jury and will consent to
jurisdiction of the state and federal courts located in The City of New York.

Counsel to the Commitment Parties

and the Administrative Agent:

   Cahill Gordon & Reindel LLP.

 

II-7



--------------------------------------------------------------------------------

ANNEX III

SUMMARY OF PRINCIPAL TERMS AND CONDITIONS

OF THE JV FACILITY2

 

Borrower:    GPI.

Lead Arrangers and

Bookmanagers:

   Merrill Lynch, Pierce, Fenner & Smith Incorporated and BNP Paribas Securities
Corp. (in such capacities, the “Arrangers”).

Administrative Agent and

Collateral Agent:

   Bank of America, N.A. will act as sole administrative agent and sole
collateral agent (in such capacities, the “Administrative Agent”) for the
Lenders. Type and Amount of Facility:    A senior secured first-lien term loan
facility in an aggregate principal amount equal to the lesser of (x)
$660,000,000 and (y) the aggregate principal amount of the Initial Term Loans
immediately prior to the Springing Date (the “JV Facility” and the term loans
thereunder, the “JV Term Loans”). Maturity Date:    Same as the Initial
Facility. Amortization:    Same as the Initial Facility. Interest Margins:   
The interest rates applicable to the JV Facility will be LIBOR plus the
Applicable Margin (as defined below) or, at the option of GPI, the Base Rate (to
be defined as the highest of (x) the Bank of America prime rate, (y) the Federal
Funds Rate plus 0.50% and (z) the one-month LIBOR rate plus 1.00%) plus the
Applicable Margin.    “Applicable Margin” means a percentage per annum to be
determined in accordance with the applicable pricing grid set forth below, based
on the Consolidated Total Leverage Ratio (to be defined in a manner to be
agreed) of GPI and its subsidiaries; provided that if the applicable margin
provided for the term loans under the Gazelle Facilities as amended prior to the
Springing Date exceeds the Applicable Margin, the Applicable Margin for the JV
Term Loans shall be automatically increased to equal the applicable margin
provided for the term loans under the Gazelle Facilities:

 

 

2  All capitalized terms used but not defined herein shall have the meanings
provided in the Commitment Letter to which this summary is attached.

 

III-1



--------------------------------------------------------------------------------

    

Tier

   Consolidated
Total
Leverage Ratio    Applicable Margin for
Base Rate
Loans     Applicable
Margin for
LIBOR
Loans      1    < 2.50x      0.25 %      1.25 %     2    ³ 2.50x but <
3.50x      0.50 %      1.50 %     3    ³ 3.50x but <
4.00x      0.75 %      1.75 %     4    ³ 4.00x      1.00 %      2.00 % 

 

   From the Springing Date until the second business day following the receipt
by the Lenders of the financial statements and compliance certificate for the
first full fiscal quarter ending after the JV Closing Date, Tier 2 pricing shall
apply.    During the continuance of any payment or insolvency default under the
loan documentation, the Applicable Margin on obligations owing under the loan
documentation shall increase by 2% per annum. Guarantees and Security:    The
obligations of GPI under the JV Facility will be fully and unconditionally
guaranteed jointly and severally on a senior secured first-lien basis by the
Joint Venture (the “Parent Guarantor”), each existing and subsequently acquired
or organized direct or indirect domestic subsidiary of the Parent Guarantor
(collectively, the “Subsidiary Guarantors”), and each other guarantor of the
Gazelle Facilities (together with the Parent Guarantor and the Subsidiary
Guarantors, the “Guarantors” and, the Guarantors, together with GPI, the “Loan
Parties”), subject to exceptions consistent with the Gazelle Facilities.    The
obligations of the Loan Parties under the JV Facility will be secured by: (a) a
perfected first-priority pledge of the equity securities of each direct
subsidiary of each Loan Party and (b) perfected first-priority (subject to
permitted liens) security interests in, and mortgages on, substantially all
tangible and intangible personal property and fee-owned real property of each
Loan Party (the items described in clauses (a) and (b) above, subject to certain
customary exclusions, collectively, the “Collateral”), subject to exceptions and
release and re-pledge provisions consistent with the Gazelle Facilities;
provided that, subject to the operation of the provision relating to More
Favorable Provisions in the definition of “Gazelle Facilities”, (i) the
requirements for landlord waivers and leasehold mortgages shall be removed and
(ii) the per-property threshold for fee-owned mortgages shall be increased to
$50.0 million.

 

III-2



--------------------------------------------------------------------------------

Intercreditor Agreement:    The Collateral will secure the JV Facility and the
Gazelle Facilities on a pro rata basis. The relative rights and priorities of
secured parties in the Collateral will be set forth in an intercreditor
agreement in the form attached to the Initial Facility Documentation (the
“Intercreditor Agreement”) substantially similar to the precedent previously
identified to the Initial Borrower, among the Collateral Agent, the collateral
agent under the Gazelle Facilities, GPI and the other Loan Parties, which shall
provide that the Gazelle Facilities and the JV Facility shall be repaid ratably
with the proceeds of any Collateral received following any exercise of remedies,
regardless of when the respective liens thereon were perfected and shall
prohibit any secured party under the Gazelle Facilities and the JV Facility from
challenging each other’s liens on the Collateral.    The JV Facility shall be
designated by GPI as a “Credit Facility” under and for purposes of GPI’s bond
indentures. Mandatory Prepayments:    The JV Term Loans shall be prepaid with:
   (A) 100% of the net cash proceeds of sale and leaseback transactions of GPI
or any of its subsidiaries (less any Reinvested Amounts (as defined in the
Gazelle Facilities));    (B) 100% of the net cash proceeds of asset sales or
recovery events of GPI or any of its subsidiaries (less any Reinvested Amounts);
and    (C) 100% of the net cash proceeds of issuances of debt obligations of GPI
and its subsidiaries (other than debt that is permitted by the JV Facility
Documentation);    in each case subject to exceptions substantially consistent
with the Gazelle Facilities; provided that, to the extent required by the
Gazelle Facilities and/or the Intercreditor Agreement, such net cash proceeds
may be applied to prepay the Gazelle Facilities in an amount not to exceed the
pro rata amount of the loans thereunder required to be so prepaid relative to
the principal amount of the JV Term Loans then outstanding at such time.
Voluntary Prepayments:    Voluntary prepayments of borrowings under the JV
Facility will be permitted at any time, in minimum principal amounts to be
agreed upon, without premium or penalty, subject to reimbursement of the
Lenders’ redeployment costs in the case of a prepayment of LIBOR borrowings
other than on the last day of the relevant interest period; provided that if the
Gazelle Facilities are amended prior to the JV Closing Date to include any
prepayment premium for voluntary prepayments under the Gazelle Facilities, the
JV Facility will have the benefit of the same prepayment premium provisions.

 

III-3



--------------------------------------------------------------------------------

JV Facility Documentation:    The definitive documentation for the Facility from
and after the Springing Date (the “JV Facility Documentation” and, together with
the Initial Facility Documentation, the “Facility Documentation”) shall
(i) contain the representations, covenants, terms, conditions and other
provisions as are consistent with this Annex III and the Fee Letter (if
applicable), (ii) be consistent with and substantially similar to the Gazelle
Facilities, except that, to the extent the Gazelle Facilities are amended to
increase any baskets and thresholds contained in the affirmative and negative
covenants, events of default and other provisions in the Gazelle Facilities
commensurate with the increase in size of GCI and its restricted subsidiaries by
reason of the contribution of the IP Contributed Assets, the Facility
Documentation shall incorporate such amendments, (iii) be negotiated in good
faith, with changes and modifications customary for transactions of this type
(a) as are reasonably necessary to take into account the operational and
strategic requirements and the specific nature of the Joint Venture and its
subsidiaries (after giving effect to the Transactions) in light of their
capitalization, size, business, industry and practices, (b) to the operational
and agency provisions (so long as such changes and modifications are not
inconsistent with this Annex III and are customarily included in recent credit
agreements with respect to which the Administrative Agent acts as administrative
agent), (c) to take into account any changes in law or accounting standards or
to cure any mistakes or defects and (d) to include customary European Union
“bail-in” and ERISA provisions as published by the LSTA, (iv) be attached as an
exhibit to the Initial Facility Documentation; provided that (I) (x) if the
Gazelle Facilities are amended or refinanced after the date of the Commitment
Letter and on or prior to the JV Closing Date, each provision of the JV Facility
Documentation described in this Annex III (other than with respect to the
identity of the Arrangers, the Administrative Agent, and the type and amount of
the Facility) shall be conformed to the corresponding provision of the Gazelle
Facilities, as amended or refinanced, solely to the extent such provisions in
the amended or refinancing facilities are More Favorable Provisions or (y) if
the Gazelle Facilities are not amended or refinanced prior to the JV Closing
Date (other than any amendment solely to effectuate the Required Amendments),
each provision of the JV Facility Documentation described in this Annex III
(other than with respect to the identity of the Arrangers, the Administrative
Agent, and the type and amount of the Facility) shall be conformed to the
corresponding provision of the Gazelle Facilities as in effect on the date of
the Commitment Letter but giving effect to the Required Amendments (any such
provision, a “Conformed Provision”); provided, however, in each case, that the
JV Facility shall be secured by the same assets that secure, and guaranteed by
the same entities that guarantee, the Gazelle Facilities and (II) the exhibit to
the Initial Facility Documentation shall be deemed automatically

 

III-4



--------------------------------------------------------------------------------

   amended to incorporate any More Favorable Provision in any amendment or
refinancing of the Gazelle Facilities that occurs prior to the Springing Date or
any Conformed Provision. Without limitation of the foregoing, the financial
covenants and the compliance certifications contained in the JV Facility
Documentation shall apply to GPI and its restricted subsidiaries and not to
Gazelle and its restricted subsidiaries.

Representations and Warranties:

   Representations and warranties will be made on the Springing Date and will be
subject to materiality levels and/or exceptions customary for transactions of
this type, will be substantially similar to the Gazelle Facilities and will be
limited to:    Financial condition; no material adverse change; solvency;
existence; compliance with law; power; authorization; enforceable obligations;
no legal bar; no material litigation; no default; ownership of property; liens;
intellectual property; no burdensome restrictions; taxes; federal regulations;
ERISA; Collateral; Investment Company Act; compliance with anti-terrorism laws,
sanctions and anti-bribery laws; subsidiaries; environmental matters; no
material misstatements; labor matters; absence of default under the Gazelle
Facilities or the indentures governing any debt securities of GPI on the
Springing Date; and representations as to foreign obligors.

Affirmative Covenants:

   Affirmative covenants will be subject to thresholds and/or exceptions
customary for transactions of this type, will be substantially similar to the
Gazelle Facilities and will be limited to:    Delivery of financial statements
of GPI and its consolidated subsidiaries; delivery of compliance certificates
and other information; payment of obligations; conduct of business and
maintenance of existence; maintenance of property; insurance; flood due
diligence and flood insurance with respect to mortgaged properties (whether
existing on the Springing Date or thereafter acquired); inspection of property,
books and records, discussions; notices; environmental laws; after-acquired real
property and fixtures; additional Guarantors; release of Collateral; approvals
and authorizations; syndication (substantially consistent with the “Syndication”
and “Clear Market” provisions of the Commitment Letter) and conditions
subsequent.

Negative Covenants:

   Negative covenants will be substantially similar to the Gazelle Facilities
and will be limited to limitations on:    Indebtedness; liens; fundamental
changes; sales of assets; restricted payments; investments, loans and advances;
certain acquisitions; transactions with affiliates; sale and leaseback
transactions; optional payments and modifications of debt instruments and other
documents; changes in fiscal year; negative pledge clauses; lines of business;
currency and commodity hedging transactions; and anti-social groups.

 

III-5



--------------------------------------------------------------------------------

   The negative covenants will also include the following modifications
expressly set forth below:   

•       Indebtedness under the Gazelle Facilities and liens on the Collateral
securing the Gazelle Facilities will be permitted; provided that the aggregate
commitments thereunder shall not exceed the commitments thereunder on the date
of the Commitment Letter plus aggregate principal amount of incremental
facilities not to exceed the greater of (a) $500,000,000 minus the aggregate
principal amount of all Additional Notes (as defined in the Gazelle Facilities)
pursuant to subsection 8.2(e) of the Gazelle Facilities outstanding at the time
of the incurrence of such incremental facilities and (b) the maximum amount that
may be incurred in order for the Senior Secured Leverage Ratio (after giving pro
forma effect to such incurrence) to remain less than or equal to 3.25 to 1.00
(subject to the additional restrictions set forth in the Gazelle Facilities,
subject to customary funds certain provisions that will apply if the proceeds of
an incremental facility are intended to be used to finance a permitted
investment, including a permitted acquisition, whose consummation is not
conditioned on the availability of, or on obtaining, third-party financing).

  

•       Senior Secured Leverage Ratio Indebtedness Limitation – Clause (e) of
Section 8.2 of the Gazelle Credit Agreement will be amended such that the Senior
Secured Leverage Ratio limitation set forth therein will be increased to 3.25 to
1.00.

  

•       Liens Covenant – Conforming exceptions shall be incorporated in Section
8.3 of the Gazelle Credit Agreement with respect to the increased Senior Secured
Leverage Ratio indebtedness limitation described above.

  

•       Asset Sale Covenant – Clause (i) of Section 8.6 of the Gazelle Credit
Agreement shall be revised to increase the triggering Asset Sale (as defined in
the Gazelle Credit Agreement) threshold to $75,000,000 and the Dispositions
provision will be reviewed for modifications to be mutually agreed in good faith
by the Administrative Agent and GPI.

  

•       General Restricted Payments Basket – Clause (i) of Section 8.7 of the
Gazelle Credit Agreement will be amended such that the Consolidated Total
Leverage Ratio limitation set forth in subclause (y) therein will be increased
to 3.25 to 1.00. The “CNI Builder Basket” will accrue from July 1, 2012.
Further, the “CNI Builder Basket” shall include the

 

III-6



--------------------------------------------------------------------------------

   fair market value of certain non-cash equity contributions received by GPI
after the JV Closing Date as a part of the builder; provided, that the fair
market value of the assets received by GPI in connection with the Transactions
shall be included as a part of the builder for the purpose of funding certain
obligations that may result from the Transactions.   

•       Tax Distribution Restricted Payment Basket – Clause (c) of Section 8.7
of the Gazelle Credit Agreement will be amended to permit tax distributions to
equity holders.

  

•       Affiliate Transactions Covenant – Section 8.10 of the Gazelle Credit
Agreement shall be eliminated.

  

•       Optional Bond Prepayments –Section 8.13(a) of the Gazelle Credit
Agreement will be amended such that Bond Prepayments (as defined in the Gazelle
Credit Agreement) shall be permitted in an unlimited amount if the Senior
Secured Leverage Ratio is less than 3.25 to 1.00.

Financial Covenants:    Financial covenants will apply to GPI and its
consolidated subsidiaries, will be substantially similar to the Gazelle
Facilities and will be limited to:    1. Maximum Consolidated Total Leverage
Ratio (as defined in the Gazelle Facilities) of 4.25x but with an acquisition
spike provision substantially identical to the Gazelle Facilities permitting the
Consolidated Total Leverage Ratio in the event of any acquisition greater than
$100 million to be no greater than 4.50x during the fiscal quarter in which such
acquisition occurred and for the next three fiscal quarters.    2. Minimum
Consolidated Interest Expense Ratio (as defined in the Gazelle Facilities) of
3.00x.      Financial covenants will also include the following revisions that
shall be
made to the components of the Consolidated Total Leverage Ratio:   

•       “EBITDA”– The pro forma provisions shall be revised to increase
synergies realization to 18 months (up from 12 months) and the definition shall
be revised to exclude unrealized gains/losses from FX/hedging.

  

•       “Consolidated Indebtedness/Securitization”– Only on-balance sheet
“Securitizations” shall be included in the “Indebtedness” calculation.
Off-balance sheet Securitizations shall be excluded from “Indebtedness” but
subject to a $300,000,000 cap. The definition shall be further reviewed and
potentially modified in a manner to be mutually agreed to clarify that only
indebtedness for money borrowed (and other customary items of indebtedness)
under GAAP shall be included.

 

III-7



--------------------------------------------------------------------------------

  

•       Leases– The definition of “Financing Lease” that is included in
“Indebtedness” calculation shall be subject to the “frozen GAAP” provision in
Section 1.2(b)(ii) of the Gazelle Credit Agreement and an identified Monroe,
Louisiana “build-to-suit” lease will be treated as an operating lease (whether a
capital lease, financing lease or operating lease per GAAP) for the purpose of
“Indebtedness” and other financial covenant calculations.

  

•       Cash Netting– The $125,000,000 cap on cash netting will remain in place
but the sub-cap on Foreign Subsidiary (as defined in the Gazelle Credit
Agreement) cash shall be eliminated for all purposes (including the pricing grid
and leverage covenant).

Events of Default:

   Events of default will be substantially similar to the Gazelle Facilities,
including with respect to materiality levels, default triggers, cure periods
and/or exceptions, and will be limited to nonpayment; breach of representations
and covenants; material cross-defaults; bankruptcy and insolvency events; ERISA
events; judgments; invalidity of security documents and liens on the Collateral;
invalidity of loan documents and change of control (which shall permit
International Paper to own a minority interest in the Joint Venture as follows).
The “Change of Control” definition in the Gazelle Credit Agreement shall be
amended to mean the occurrence of any of the following events: (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act) shall be the “beneficial owner” of shares of Voting Stock having more than
35% of the total voting power of all outstanding shares of Gazelle; (b) Gazelle
shall cease to own, directly or indirectly, at least 65% of the Capital Stock
(as defined in the Gazelle Credit Agreement) of GPI (or any successor to GPI
permitted pursuant to subsection 8.5 of the Gazelle Credit Agreement); (c) the
board of directors of Gazelle shall cease to consist of a majority of the
Continuing Directors; or (c) a “Change of Control” as defined in any indenture
under which any Existing Notes or Additional Notes (as defined in the Gazelle
Credit Agreement) are then outstanding; as used in this paragraph “Continuing
Directors” shall mean the directors of Gazelle on the JV Closing Date, and each
other director if, in each case, such other director’s nomination for election
to the board of directors of Gazelle is recommended or approved by at least a
majority of the then Continuing Directors, and “Voting Stock” shall mean shares
of Capital Stock entitled to vote generally in the election of directors (or
members of an equivalent governing body thereof).

 

III-8



--------------------------------------------------------------------------------

Assignments and Participations:

   Usual and customary for facilities of this type and, in any event,
substantially similar to the Gazelle Facilities.

Expenses and Indemnification:

   Usual and customary for facilities of this type and, in any event,
substantially similar to the Gazelle Facilities.

Cost and Yield Protection:

   The Facility Documentation will include tax gross-up, cost and yield
protection provisions customary for facilities of this type and, in any event,
substantially similar to the Gazelle Facilities.

Voting:

   Usual and customary for facilities of this type and, in any event,
substantially similar to the Gazelle Facilities. However, in the event the
Gazelle Facilities are not extended or refinanced on or prior to the JV Closing
Date (i.e., the Gazelle Facilities are amended on or prior to the JV Closing
Date for the Required Amendments but not to extend the maturity thereof) but are
refinanced or amended after the JV Closing Date but prior to the date that is 12
months after the JV Closing Date to extend the maturity date thereof and, in
connection with such amendment, any provision included in the documentation
governing the first extension or refinancing of the Gazelle Facilities that
occurs after the JV Closing Date is more favorable to the lenders of such
refinanced or extended facilities, then the Loan Parties and the Administrative
Agent shall enter into an amendment of the JV Facility Documentation so that
such provision shall inure to the benefit of, or be binding upon, as applicable,
the JV Facility (it being understood that no consent of any Lender shall be
required to effectuate any such amendment).

Governing Law and Forum:

   New York.

Counsel to the Arrangers

and the Administrative Agent:

   Cahill Gordon & Reindel LLP.

 

III-9



--------------------------------------------------------------------------------

ANNEX IV(a)

CONDITIONS TO FUNDING DATE

The occurrence of the Funding Date and the Initial Borrower’s borrowings under
the Initial Facility on the Funding Date shall be subject only to the following
conditions:

1. The Commitment Parties shall be satisfied with the Transaction Agreement
(including the disclosure schedules and annexes thereto) and hereby acknowledge
that the Commitment Parties are satisfied with the draft of the Transaction
Agreement and the disclosure schedules and annexes thereto dated as of and
delivered to them on October 23, 2017.

2. The Commitment Parties shall have received with respect to each of
International Paper and Gazelle and their respective subsidiaries (a) audited
consolidated balance sheets and related consolidated statements of operations
and comprehensive loss and cash flows for the three most recently completed
fiscal years ended at least 90 days prior to the Funding Date and (b) unaudited
consolidated balance sheets and related statements of income and cash flows for
each subsequent fiscal quarter (or year-to-date period) after the most recent
fiscal year in respect of which financial statements described in clause
(a) above have been delivered and ended at least 45 days before the Funding Date
(other than any fourth fiscal quarter). The Commitment Parties acknowledge
receipt of the financial statements of each of International Paper and Gazelle
in the foregoing clause (a) for the fiscal years ended December 31, 2016,
December 31, 2015 and December 31, 2014, and in the foregoing clause (b) for the
6-month period ended June 30, 2017.

3. The Commitment Parties shall have received a pro forma consolidated balance
sheet and related pro forma statement of EBITDA of GPI and its subsidiaries as
of and for the twelve-month period ending on the last day of the most recently
completed four-fiscal-quarter period ended at least 45 days prior to the Funding
Date (or, if the most recently completed fiscal period is the end of a fiscal
year, ended at least 90 days before the Funding Date), prepared after giving
effect to the Transactions as if the Transactions had occurred as of such date
(in the case of such balance sheet) or at the beginning of such period (in the
case of such other financial statements).

4. The Funding Date Specified Representations shall be true and correct in all
material respects, or in all respects if the applicable representation or
warranty is qualified by material adverse effect or other materiality
qualifiers, on and as of the Funding Date.

5. The Initial Borrower shall have executed and delivered the Facility
Documentation, and the Lenders shall have received customary legal opinions
(including that the Facility Documentation does not conflict with identified
agreements governing material debt of the Initial Borrower), certificates and
closing documentation, all in form and substance reasonably satisfactory to the
Commitment Parties.

6. The Initial Borrower shall have provided at least three business days prior
to the Funding Date the documentation and other information to the Lenders that
is required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act to the extent requested in writing at least 10 days prior to the
Funding Date.

7. All reasonable and out-of-pocket costs and expenses (including, without
limitation, legal fees and expenses of one firm of counsel per jurisdiction) and
compensation payable to

 

IV(a)-1



--------------------------------------------------------------------------------

the Lenders, the Arrangers, the Commitment Parties or the Administrative Agent
as set forth in the Fee Letter shall have been paid to the extent due and to the
extent invoiced at least three business days prior to the Funding Date. Any
reimbursement pursuant hereto shall be without duplication of any reimbursement
to the Lenders, the Commitment Parties or the Administrative Agent and their
respective affiliates under any other agreements.

 

IV(a)-2



--------------------------------------------------------------------------------

ANNEX IV(b)

CONDITIONS TO JV CLOSING DATE

The occurrence of the JV Closing Date and the assumption by novation by GPI of
the Initial Borrower’s rights and obligations under the Initial Facility on the
JV Closing Date shall be subject only to the following conditions:

1. The Funding Date shall have occurred.

2. Since the date of the Transaction Agreement, no Parent Material Adverse
Effect (as defined in the Transaction Agreement) shall have occurred.

3. The IP Contribution and the Gazelle Contribution shall have been consummated
prior to June 30, 2018, in each case in accordance with the Transaction
Agreement without any modifications, amendments, or waivers thereto, or consent
thereunder, that are materially adverse to the Lenders or the Commitment Parties
unless consented to by the Commitment Parties, such consent not to be
unreasonably withheld, conditioned or delayed, it being understood that any
change in the relative equity ownership of IP and Gazelle in the Joint Venture
that does not trigger a change of control under any indebtedness of Gazelle
shall not be deemed to be materially adverse to the Lenders or the Commitment
Parties.

4. After giving effect to the consummation of the IP Contribution and the
Gazelle Contribution, neither the Joint Venture nor any of its subsidiaries
shall have any third-party indebtedness for borrowed money, except for
indebtedness incurred pursuant to the Facility, and the Gazelle Facilities (it
being understood that, if the Gazelle Facilities are amended or refinanced after
the date hereof, the indebtedness incurred thereunder may be resized to an
aggregate amount of term loan facilities not exceeding $800,000,000 and
revolving facilities not exceeding $1,450,000,000 dollar-denominated facilities,
€138,000,000 Euro-denominated facilities and ¥2,500,000,000 Yen-denominated
facilities), indebtedness of GPI and its subsidiaries existing on the date of
the Commitment Letter and other indebtedness permitted under each of the
Transaction Agreement, the Gazelle Facilities and the clear market provisions of
this Commitment Letter and of that certain commitment letter in respect of the
Gazelle Facilities provided to GPI on or about the date hereof.

5. The Commitment Parties shall have received with respect to Gazelle and its
subsidiaries, to the extent not previously provided pursuant to Annex IV(a),
(a) audited consolidated balance sheets and related consolidated statements of
operations and comprehensive loss and cash flows for the three most recently
completed fiscal years ended at least 90 days prior to the JV Closing Date and
(b) unaudited consolidated balance sheets and related statements of income and
cash flows for each subsequent fiscal quarter (or year-to-date period) after the
most recent fiscal year in respect of which financial statements described in
clause (a) above have been delivered and ended at least 45 days before the JV
Closing Date (other than any fourth fiscal quarter).

6. The JV Closing Date Specified Representations shall be true and correct in
all material respects, or in all respects if the applicable representation or
warranty is qualified by material adverse effect or other materiality
qualifiers, on and as of the JV Closing Date.

7. GPI shall have executed and delivered the Assumption Agreement, International
Paper shall have executed and delivered the IP Guarantee, and the Administrative
Agent shall

 

IV(b)-1



--------------------------------------------------------------------------------

have received customary legal opinions (including that the Facility
Documentation does not conflict with identified agreements governing material
debt of the Loan Parties and other customary opinions regarding the Facility
Documentation (assuming they will become effective on the Springing Date) and
the Assumption Agreement and the IP Guarantee), certificates (including a
customary solvency certificate) and closing documentation, all in form and
substance reasonably satisfactory to the Administrative Agent, except for the
solvency certificate, which shall be in the form attached as Exhibit A to Annex
IV(c).

8. The Administrative Agent shall have received, in respect of the JV Facility
and to be effective on the Springing Date, (a) from each Loan Party duly
executed counterparts of the security documents to which it is a party, (b) from
the Joint Venture and each Subsidiary Guarantor a duly executed guarantee
agreement, (c) the execution of the Intercreditor Agreement by each Loan Party
(and GPI shall have authorized and requested that the collateral agent for the
Gazelle Facilities enter into the Intercreditor Agreement), (d) customary legal
opinions and corporate certificates all in form and substance reasonably
satisfactory to the Administrative Agent, and (e) lien searches, evidence of
filings, recordings, registrations and other actions in each applicable
jurisdiction necessary or advisable to perfect the liens created by the security
agreements, pledged securities, stock powers, evidence of insurance and other
customary closing documentation (it being understood that no perfection shall be
required prior to the Springing Date), provided that (i) pledged securities,
stock powers and any other possessory collateral or control agreements shall not
be required to be delivered to the extent provided to the collateral agent under
the Gazelle Facilities, (ii) perfection of security interests shall not
constitute a condition precedent to the JV Closing Date and (iii) to the extent
any Collateral or any security interest therein (other than assets pursuant to
which a lien may be perfected by the filing of a financing statement under the
Uniform Commercial Code) is not provided on the JV Closing Date after your and
Gazelle’s use of commercially reasonable efforts to do so, the delivery of such
Collateral shall not constitute a condition precedent to the JV Closing Date,
but shall be required to be delivered and perfected after the Springing Date. In
the case of Collateral not delivered on the JV Closing Date, GPI shall use
commercially reasonable efforts to pledge such Collateral as soon as practicable
and, in any event (x) other than for assets described in clauses (y) and (z),
within 15 days after the Springing Date, (y) in the case of mortgages on real
property already mortgaged under the Gazelle Facilities, within 60 days after
the Springing Date and (z) in respect of mortgages on other real property,
within 120 days after the Springing Date or such earlier date on which such real
property becomes subject to a mortgage under the Gazelle Facilities, plus any
extensions granted by the Administrative Agent in its sole discretion, pursuant
to arrangements to be mutually agreed and set forth in the JV Facility
Documentation.

9. GPI and the Guarantors shall have provided at least three business days prior
to the JV Closing Date the documentation and other information to the Lenders
that is required by regulatory authorities under applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the Patriot Act to the extent requested in writing at least 10 days prior to the
JV Closing Date.

10. All reasonable and out-of-pocket costs and expenses and compensation payable
to the Lenders, the Commitment Parties or the Administrative Agent as set forth
in the Fee Letter or the Facility Documentation shall have been paid to the
extent due and to the extent invoiced at least three business days prior to the
JV Closing Date. Any reimbursement pursuant hereto shall be without duplication
of any reimbursement to the Lenders, the Commitment Parties or the
Administrative Agent and their respective affiliates under any other agreements.

 

IV(b)-2



--------------------------------------------------------------------------------

ANNEX IV(c)

CONDITIONS TO SPRINGING DATE

The occurrence of the Springing Date and the release of the IP Guarantee on the
Springing Date shall be subject only to the following conditions:

1. The JV Closing Date shall have occurred and not more than 10 calendar days
shall have elapsed since the JV Closing Date.

2. The Springing Date Specified Representations shall be accurate in all
material respects, except for such representations which are qualified by
materiality which shall be accurate in all respects.

3. The Administrative Agent shall have received a customary solvency certificate
in the form attached as Exhibit A hereto.

4. All reasonable and out-of-pocket costs and expenses and compensation payable
to the Lenders, the Commitment Parties or the Administrative Agent as set forth
in the Fee Letter or the Facility Documentation shall have been paid to the
extent due on the Springing Date and to the extent invoiced at least three
business days prior to the Springing Date. Any reimbursement pursuant hereto
shall be without duplication of any reimbursement to the Lenders, the Commitment
Parties or the Administrative Agent and their respective affiliates under any
other agreements.

 

IV(c)-1



--------------------------------------------------------------------------------

Exhibit A to ANNEX IV(c)

FORM OF SOLVENCY CERTIFICATE

[DATE]

SOLVENCY CERTIFICATE

[        ], [        ]

This Solvency Certificate (this “Certificate”) is delivered pursuant to Section
[        ] of the Credit Agreement, dated as of the date hereof among [Graphic
Packaging International, LLC], a Delaware limited liability company (the
“Borrower”), [Joint Venture], a [                    ] (“Holdings”), Bank of
America, N.A., as the Administrative Agent and the parties thereto. Unless
otherwise defined herein, capitalized terms used in this Certificate shall have
the meanings set forth in the Credit Agreement.

I, [                    ], solely in my capacity as the [Chief Financial
Officer][Treasurer] of Borrower, do hereby certify on behalf of Borrower that as
of the date hereof, after giving effect to the consummation of the Transactions
contemplated by the Credit Agreement:

1. The fair value of the property of Borrower and its subsidiaries, on a
consolidated basis, is greater than the total amount of liabilities, including,
without limitation contingent liabilities, of Borrower and its subsidiaries, on
a consolidated basis.

2. The present fair salable value of the assets of Borrower and its
subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of Borrower and its subsidiaries, on a
consolidated basis, on their debts as they become absolute and matured.

3. Borrower and its subsidiaries, on a consolidated basis, do not intend to, and
do not believe that they will, incur debts or liabilities beyond their ability
to pay as such debts and liabilities mature.

4. Borrower and its subsidiaries, on a consolidated basis, are not engaged in
business or a transaction, and are not about to engage in business or a
transaction, for which the property of Borrower and its subsidiaries, on a
consolidated basis, would constitute an unreasonably small amount of capital.

5. In reaching the conclusions set forth in this Certificate, I have made such
other investigations and inquiries as I have deemed appropriate, having taken
into account the nature of the particular business anticipated to be conducted
by Borrower and its subsidiaries after the consummation of the Transactions
contemplated by the Credit Agreement.

[Remainder of this page intentionally left blank.]

 

Exhibit A to IV(c)-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I HAVE EXECUTED THIS Certificate as of the date first
written above.

 

[BORROWER] By:     Name:   [                    ] Title:   [Chief Financial
Officer][Treasurer]

 

Exhibit A to IV(c)-2